Title: From James Madison to Thomas Jefferson, 6 August 1795
From: Madison, James
To: Jefferson, Thomas


Dear SirAugst. 6. 95.
I return the paper covered by your favor of the third, which was handed me by a gentleman who picked it up in Charlottesville. I find that the meeting in N. York was not exactly as represented to you. The Republicans were never outnumbered; & the vote of a very full meeting was finally unanimous in remonstrating agst. the Treaty. The Chamber of Commerce has had a separate meeting & has passed some counteracting Resolutions. In Portsmouth, Boston & Philada. unanimous Remonstrances have also issued from Town Meetings & been sent by express to the P. The silence of the disaffected minorities is easily explained. I understand that Mr. Wythe presided at the Richmond Meeting, a circumstance which will not be without its weight; especially as he presided at the former Meeting in support of the Proclamation. A gentleman who was present says he was told two individuals only in the City, (Hopkins & one of the Marshalls) openly espoused the Treaty. Even Andrews joins in the general denunciation of it. I have a letter from the Bishop which is a Philippic on the subject. In short from all quarters the public voice seems to proclaim the same detestation; except from Alexandria & its neighbourhood where there is some division. Docr. Stuart & the Lees take the side of the Treaty. I have a letter from Chancellor Livingston which tells me he has taken the liberty of writing a free letter to the P. with a view to impress on him the public sentiment & the consequences of ratifying an act so hostile to the opinions & interests of the people, & to the good unsterdanding [sic] with France. The in[c]losed papers contain some remarks on the Treaty from a hand which will claim attention. They are borrowed, & you may therefore return them by Mr. Jones or any other convenient opportunity. Yrs. affecly.
Js. M. Jr.
